DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on September 24, 2021 has been received. Claims 1, 5, 7-9, 15-17, 19, and 20 are currently pending, of which claims 16, 17, and 20 are withdrawn.
Claims 1, 5, 7-9, 15, and 19 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claims 1, 8, and 19 are objected to because of the following informalities:  
“a upper bottom” (claims 1, 8) should read “an upper bottom”
“wherein at least one lower protrusion extending…” (claim 1) should read “wherein at least one lower protrusion extends…”
“said aperture having an aperture bottom and aperture top” (claim 1) should read “said aperture having an aperture bottom and an aperture top”
“wherein said at least one lower protrusion further comprises of a lower protrusion bottom…” (claim 1) should read “wherein said at least one lower protrusion further comprises a lower protrusion bottom…”
“at least on slice” (claim 19) should read “at least one
“wherein said upper comprised of…” (claim 8) should read “wherein said upper is comprised of…”
“wherein said shaft comprised of…” (claim 8) should read “wherein said shaft is comprised of…”
“wherein said shaft comprises of a shaft bottom aperture…”  (claim 8) should read “wherein said shaft comprises a shaft bottom aperture…”
“wherein said at least one notch having a notch top and notch bottom” (claim 8) should read “wherein at least one notch has a notch top and a notch bottom”
“from shaft top” (claim 8, line 14) should read “from said shaft top”
“below shaft left side aperture (claim 8, lines 20-21) should read “below said left side aperture”
“below shaft left side aperture” (claim 8, second to last line) should read “below said shaft left side aperture”
Appropriate correction is required. The Examiner respectfully notes that the claims contain numerous grammatical errors, and Applicant is encouraged to review the claims for any additional errors not noted above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the distance between said notch bottom of said at least one notch and said notch top is larger than the distance between said lower protrusion top of said at least one protrusion and said shaft top.” 
This limitation lacks support in the original disclosure and therefore constitutes new matter. Referring to the elected embodiment shown in Figs. 1-4, the notch depth (i.e., the distance between said notch bottom and said notch top, as recited in claim 1) is clearly much shorter than the distance between the top of each lower protrusion (21, 22) and the shaft top. See Fig. 1, for example, in which the notch depth appears to be only about 1/3 of the total length of the shaft, while the distance between the top of the protrusion 21 and the top 47 of the shaft spans the majority of the total length of the shaft, and appears to be, in fact, at least twice the length of the notch depth. As such, the limitation wherein the notch depth is larger than the distance between the lower protrusion top and the shaft top, is not supported by the original disclosure.
Dependent claims are rejected at least for depending from rejected claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-9, 15, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein said at least one aperture further comprises an aperture and said aperture having an aperture bottom and [an] aperture top.” The limitation is indefinite, as by definition, “at least one aperture” would include one or more apertures, and it is unclear why an additional aperture is being further recited. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein said at least one aperture comprises an aperture bottom and an aperture top.”
Claim 1 also recites the limitation “wherein the distance between said notch bottom of said at least one notch and said notch top is larger than the distance between said lower protrusion top of said at least one protrusion and said shaft top.” As discussed above, this limitation is not supported by the drawings and specification. In contrast, the drawings clearly show wherein the distance between said notch bottom of said at least one notch and said notch top (i.e., the notch depth) is actually much shorter than the distance between said lower protrusion top of said at least one protrusion and said shaft top. As such, the limitation is indefinite in view of the drawings and specification.

Claim 8 recites the limitations “said at least one top protrusion on said shaft right side” and “said at least one top protrusion on said shaft left side.” There is insufficient antecedent basis for these limitations in the claims. 
Dependent claims are rejected at least for depending from rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, and 15, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (herein Davis)(US PG Pub 2010/0031534) in view of Jankowski (US Patent No. 9,210,959), further in view of Mazzarolo (US Patent No. 4,693,021), as evidenced by Hatfield et al. (herein Hatfield)(US PG Pub 2005/0076536).
Regarding claim 8, Davis discloses a shoe (10) comprising:
a sole (16);
an upper (14) connected to said sole (see at least Figs. 1-2 and paragraph 0012); and
a shaft (12) connected to said upper (see at least Figs. 1-2 and paragraph 0012);
wherein said upper is comprised of an upper bottom (lower portion of upper, see Figs. 1-2) proximal to said sole and an upper top (top portion of upper, see Figs. 1-2) distal from said sole;

wherein said shaft includes at least one notch (see annotated Fig. 2);
wherein said at least one notch has a notch top (top extent of each notch adjacent the shaft top) and a notch bottom (bottom extent of each notch, see annotated Fig. 2);
wherein said at least one notch defines a notch depth which is a distance from the shaft top to said notch bottom (see annotated Fig. 2);
wherein said at least one top protrusion on said shaft right side (shaft protrusion on right side of shaft 12, see Figs. 1-2) extends from said shaft top towards said upper and has a length that is less than said notch depth (see Figs. 1-2, the length of each shaft protrusion is clearly smaller than the notch depth of each notch); and
wherein said at least one top protrusion on said shaft left side (shaft protrusion on left side of shaft 12, see Figs. 1-2) extends from said shaft top towards said upper and has a length that is less than said notch depth (see Figs. 1-2, the length of each shaft protrusion is clearly smaller than the notch depth of each notch).

    PNG
    media_image1.png
    620
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    827
    665
    media_image2.png
    Greyscale

Davis substantially discloses the invention as claimed above but fails to further teach wherein said shaft further includes a shaft right side aperture on said shaft right side and a shaft left side aperture on said shaft left side; wherein said shaft right side aperture and said shaft left side aperture are located in said shaft within said notch depth.

Therefore, based on Jankowski’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Davis’ shaft to further include a shaft right side aperture on said shaft right side and a shaft left side aperture on said shaft left side; wherein said shaft right side aperture and said shaft left side aperture are located in said shaft within said notch depth; as doing so would allow decorative elements to be attached to the top of the shaft via the shaft apertures.
Davis further fails to teach wherein an area below said notch depth contains at least one slice below said shaft right side aperture and one slice below said shaft left side aperture.
However, Mazzarolo teaches a shoe (1) having a sole (3), an upper (2), and a shaft (4, 8),
wherein the shaft includes at least one slice (5) along a right or left side of the shaft (see Fig. 1 and column 1, line 63 – column 2, line 52), so as to allow optimization of air flow through the shaft and the boot interior (see column 1, lines 6-44 and column 2, lines 50-66).
Therefore, based on Mazzarolo’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Davis’ 
Mazzarolo fails to explicitly teach wherein the shaft includes a shaft on each of a right side and a left side of the shaft. Mazzarolo only shows one three-quarter side view of the boot (see Fig. 1).
However, Mazzarolo further teaches wherein the number, position, and size of the slits and apertures allow for optimization of air flow (see column 1, lines 6-44 and column 2, lines 50-66).
Therefore, based on Mazzarolo’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided Mazzarolo’s shaft with slices on both the right and left sides of the shaft, as doing so would allow for optimization of air flow through both sides of the shaft.
As modified, the slices (5 of Mazzarolo, see Fig. 1 of Mazzarolo) would be located within an area below said notch depth (notch of Davis, see Figs. 1-2 of Davis) and would be located below the right and left side apertures of the shaft, respectively (pair of apertures 150 of Jankowski near top of shaft as seen in Figs. 1A-1B of Jankowski).
It is noted that the recitation of “wherein a combination of said at least one notch, one slice below said shaft right side aperture, and one slice below said left side aperture provide enhanced flexibility of said shaft” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish see paragraph 0046 of Hatfield).

Regarding claim 9, the modified shoe of Davis (i.e., Davis in view of Jankowski and Mazzarolo) is further disclosed wherein said at least one notch (notches of Jankowski, see Figs. 1A-1B of Jankowski) is generally perpendicular to said first and second apertures (150 of Jankowski, see Figs. 1A-1B of Jankowski).

Regarding claim 15, the modified shoe of Davis (i.e., Davis in view of Jankowski and Mazzarolo) is further disclosed wherein said at least one top protrusion on said shaft right side (right shaft protrusion of Davis, see annotated Fig. 1 of Davis) and said at least one top protrusion on said shaft left side (left shaft protrusion of Davis, see annotated Fig. 1 of Davis) are generally parallel to one another (see at least annotated Fig. 1 of Davis).

Claim 19, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Davis, Jankowski, and Mazzarolo, as applied to claim 8 above, in view of Hatfield.
Regarding claim 19, Davis, Jankowski, and Mazzarolo together teach the limitations of claim 8, as discussed above.

However, Mazzarolo further teaches wherein the upper (2) includes at least one aperture (12), so as to optimize air flow within the upper interior (see Figs. 1-2 and column 2, lines 11-58).
Therefore, based on Mazzarolo’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Davis’ upper to also include at least one aperture, as doing so would optimize air flow within the upper interior.
Davis also fails to teach wherein the upper further includes at least one slice.
However, Hatfield teaches a shoe (10) having an upper (20) with at least one slice (27a, 27b), to provide enhanced air-permeability, flexibility, stretchability, and/or overall aesthetics to the upper (see Figs. 1-2 and paragraphs 0042-0046).
Therefore, based on Hatfield’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Davis’ upper to further include at least one slice; as doing so would provide enhanced air-permeability, flexibility, stretchability, and/or overall aesthetics to the upper

Examiner’s Note
Claims 1, 5, and 7 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and claim 1 includes at least one limitation that is not supported by the disclosure, as discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732